DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 12/3/19 and 4/24/20 have been considered by the examiner.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4, 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 2014/0100702) in view of Xie (CN 10540970) and further in view of Xie (CN 106021682).
 	With respect to claim 1, Schweitzer discloses a system-level protection system comprising a centralized protection coordinator (Fig. 2 290,295) arranged in a control center and a plurality of distributed protection relays (Fig. 2 260-267) arranged in a plurality of transformer substations (Fig. 2 217,218) or a plurality of wind farms, 
wherein, each of the plurality of distributed protection relays is configured to acquire a voltage and current [paragraph 25] at a port (Fig. 2 111,171) of each generator (Fig. 2 130,131), and may be configured to calculate impedance values (paragraph 26), and to transmit (paragraph 61) to the centralized protection coordinator (Fig. 2 290,295), and to generate protection (paragraph 46). Schweitzer states the system may be three phase (paragraph 21), but remains silent as to acquiring 3 phase voltages and currents.
 	Xie ‘970 discloses a protection system for a sub/super-synchronous oscillation
wherein, each of the plurality of distributed protection relays (“relay protection method”) is configured to acquire a three-phase voltage and current (Fig. 1 S101 S1), to process the three-phase voltage and current to acquire a sub/super-synchronous component (Fig. 1 S101 S2-S4) in the voltage and current and calculate a sub/super-synchronous impedance (Fig. 1 S102), and to generate a system-level protection signal when the sub/super-synchronous aggregate impedance does not meet a stable condition (Fig. 1 S103); and each of the plurality of distributed protection relays is further configured to initiate a system-level protection according to the system-level protection signal (Fig. 1 S104). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein, each of the plurality of distributed protection relays is configured to acquire a three-phase voltage and current, to process the three-phase voltage and current to acquire a sub/super-synchronous component in the voltage and current and calculate a sub/super-synchronous impedance, in order to acquire the sub/super-synchronous impedance for the protection method.	
 	Schweitzer remains silent as providing the protection for sub/super-synchronous resonance/oscillation.
 	Xie ‘682 discloses a system-level protection system for sub/super-synchronous resonance/oscillation, comprising the centralized protection coordinator is configured to receive the sub/super-synchronous impedances (Fig. 4 Zn(s)) measured by the plurality of distributed protection relays, to obtain a sub/super-synchronous aggregate impedance (Fig. 4 Z(s)) of the system according to a preset circuit topology and the sub/super-synchronous impedances measured by the plurality of distributed protection relays. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a system-level protection system for sub/super-synchronous resonance/oscillation, comprising a centralized protection coordinator arranged in a control center and a plurality of distributed protection relays arranged in a plurality of transformer substations or a plurality of wind farms, wherein, each of the plurality of distributed protection relays is configured to acquire a three-phase voltage and current at a port of each wind power generator in the wind farm, to process the three-phase voltage and current to acquire a sub/super-synchronous component in the voltage and current and calculate a sub/super-synchronous impedance, to transmit the sub/super-synchronous impedance to the centralized protection coordinator; the centralized protection coordinator is configured to receive the sub/super-synchronous impedances measured by the plurality of distributed protection relays, to obtain a sub/super-synchronous aggregate impedance of the system according to a preset circuit topology and the sub/super-synchronous impedances measured by the plurality of distributed protection relays, and to generate a system-level protection signal when the sub/super-synchronous aggregate impedance does not meet a stable condition; and each of the plurality of distributed protection relays is further configured to initiate a system-level protection according to the system-level protection signal, in order to protect from sub/super-synchronous resonance/oscillation.  	With respect to claim 2, Schweitzer in view of Xie ‘970 and Xie ‘682 make obvious the system of claim 1, wherein each of the plurality of distributed protection relays is configured to process the three-phase voltage and current by filtering out (Xie ‘970 Fig. 1 S101 S2) power frequency signals, modal modeling, and frequency domain transformation.  	With respect to claim 3, Schweitzer in view of Xie ‘970 and Xie ‘682 make obvious the system of claim 1, wherein the centralized protection coordinator is specifically configured to obtain the sub/super-synchronous impedance of the wind farm from each of the plurality of distributed protection relays, and obtain the sub/super-synchronous aggregate impedance of the system through an impedance calculation formula according to the sub/super-synchronous impedance of the wind farm (Xie ‘682 Fig. 4 ZWind(s)), a sub/super-synchronous impedance of a power transmission line (Xie ‘682 Fig. 4 ZL2(s)), a sub/super-synchronous impedance of a power grid (Xie ‘682 Fig. 4 ZL3(s)), and the circuit topology, the impedance calculation formula being:  
ZΣ(sub) = ZΣ(sub) { Z Wi ( sub ) , Z L ( sub ) , Z G ( sub ) } = RΣ(sub) + jXΣ(sub) ,
ZΣ(sup) = ZΣ(sup) { Z Wi ( sup ) , Z L ( sup ) , Z G ( sup ) } = RΣ(sup) + jXΣ(sup)
where, Z Wi(sub)/Z Wi(sub), Z.L(sub)/ Z Wi(sup)/Z Wi(sup), Z.L(sup) represent the sub/super-synchronous impedance of the wind farm, the sub/super-synchronous impedance of the power transmission line, the sub/super-synchronous impedance of the power grid, and respectively, and { } represents solving the sub/super-synchronous aggregate impedance according to the circuit topology.  	With respect to claim 4, Schweitzer in view of Xie ‘970 and Xie ‘682 make obvious the system of claim 3 as set forth above. While Xie’682 remains silent as to the threshold level, Xie’970 teaches wherein, the centralized protection coordinator is configured to generate the system-level protection signal in response to R Σ(sub)<R th or R Σ(sup)<R th (Xie ‘970 RT1,RT2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the centralized protection coordinator is configured to generate the system-level protection signal in response to R Σ(sub)<R th or R Σ(sup)<R th  in order to detect the abnormal condition and protect the system. 	With respect to claim 8, Schweitzer in view of Xie’970 and Xie ‘682 make obvious the system of claim 1, wherein each of the plurality of distributed protection relays is further configured to initiate a local protection (Schweitzer paragraph 44). Schweitzer remains silent as to the condition for the local protection, but Xie’970 teaches implementing local protection when the sub/super-synchronous component is greater than a preset threshold (Xie ‘970 S104). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement local protection when the sub/super-synchronous component is greater than a preset threshold, in order to protect the system from sub/super-synchronous oscillation.
 	With respect to claims 9-12 and 16, Schweitzer in view of Xie’970 and Xie ‘682 make obvious the method as set forth above. See claims 1-4 and 8, respectively, for additional details.
Allowable Subject Matter
 	Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, to acquire sensitivities respectively corresponding to a sub-synchronous oscillation mode and a super-synchronous oscillation mode that do not meet the stable condition; acquire a set of candidate wind farms, in which the wind farm with a negative sub/super-synchronous resistance and a positive sensitivity is selected as the candidate wind farm, the sensitivity of the wind farm is calculated as a sum or a weighted sum of the sensitivities respectively corresponding to the sub-synchronous oscillation mode and the super-synchronous oscillation mode if the sensitivities respectively corresponding to the sub-synchronous oscillation mode and the super-synchronous oscillation mode are positive; allocate a weight to each candidate wind farm according to the sensitivities of the candidate wind farms; calculate a generator tripping ratio by forming an optimization problem with a constraint condition of a sub-synchronous and/or super-synchronous aggregate resistance after the generator tripping being not less than a stability margin; and acquire a number of generators to be subjected to the generator tripping of the candidate wind farm, and transmit the system-level protection signal formed by the number of generators to be subjected to the generator tripping of each candidate wind farm to the plurality of distributed protection relays.  	Claim 13 is indicated as containing allowable subject matter primarily for the same reasons as claim 5.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839